Affirmed and Memorandum Opinion filed April 5, 2007







Affirmed
and Memorandum Opinion filed April 5, 2007.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-00669-CR
____________
 
NEVAN PETREL HAMPTON,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 339th District
Court
Harris County, Texas
Trial Court Cause No.
1012879
 

 
M E M O R A N D U M   O P I N I O N
Appellant
entered a plea of guilty to the offense of aggravated sexual assault of a
child.  In accordance with the terms of a plea bargain agreement with the
State, the trial court deferred adjudicating guilt and placed appellant under
community supervision for a term of five years and assessed a fine of $300. 
Subsequently, the State moved to adjudicate guilt.  On July 28, 2006, the trial
court adjudicated guilt and sentenced appellant to confinement for six years in
the Institutional Division of the Texas Department of Criminal Justice. 
Appellant filed a notice of appeal.




Appellant=s appointed counsel filed a brief in
which he concludes the appeal is wholly frivolous and without merit. The brief
meets the requirements of Anders v. California, 386 U.S. 738, 87 S. Ct.
1396 (1967), presenting a professional evaluation of the record demonstrating
why there are no arguable grounds to be advanced.  See High v. State,
573 S.W.2d 807 (Tex. Crim. App. 1978).
A copy
of counsel=s brief was delivered to appellant.  Appellant was advised of the right
to examine the appellate record and file a pro se response.  See Stafford v.
State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991).  As of this date, more
than sixty days have elapsed and no pro se response has been filed.
We have
carefully reviewed the record and counsel=s brief and agree the appeal is
wholly frivolous and without merit.  Further, we find no reversible error in
the record.  A discussion of the brief would add nothing to the jurisprudence
of the state.
Accordingly,
the judgment of the trial court is affirmed.
 
PER CURIAM
 
Judgment rendered and Memorandum Opinion filed April
5, 2007.
Panel consists of Justices Frost, Seymore, and Guzman.
Do Not Publish C Tex. R. App. P.
47.2(b).